FILED
                              NOT FOR PUBLICATION                           JUN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



HAROLD HORNER; CONNIE BRITT;                      No. 09-17654
ANDY HORNER; CHERYL HORNER,
                                                  D.C. No. 4:07-cv-03441-WDB
              Plaintiffs - Appellants,

  And                                             MEMORANDUM *

LARADA HORNER,

              Plaintiff,

  v.

KEYSTONE AMERICA INC., DBA
Jones and Lewis Clear Lake Memorial
Chapel,

              Defendant - Appellee.



                   Appeal from the United States District Court
                     for the Northern District of California
                 Timothy J. Bommer, Magistrate Judge, Presiding

                           Argued and Submitted April 13, 2011
                                San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: FERNANDEZ and RAWLINSON, Circuit Judges, and WELLS, Senior
District Judge.**


      In this diversity action, Harold Horner, Connie Britt, Andy Horner and

Cheryl Horner (the Horners) filed a complaint for breach of contract and

professional negligence based on Keystone’s failure to provide dignified funeral

services. The Horners now appeal the district court’s order denying the Horners’

motion for attorneys’ fees, and its order denying leave to file a motion for

reconsideration.




1.    The language of Keystone’s attorney fee clause is clear and explicit; each

party is responsible for its own attorney’s fees, whether the dispute concerns the

collection of fees or any other issue regarding the agreement. The contract

provision specifically differentiated between costs and attorney’s fees, and

provided that each party would pay its own attorney’s fees.




2.    The district court did not abuse its discretion when it denied the Horners’

Motion for Leave to File for Reconsideration. See Northern District of California



       **
              The Honorable Lesley Wells, Senior District Judge for the United
States District Court for Northern Ohio, sitting by designation.

                                          2
Civil Local Rule 7-9(a) (requiring a party to obtain leave of the court before filing

a motion for reconsideration). The party filing for leave to file a motion for

reconsideration must show: 1) newly discovered evidence, 2) clear error, or 3) an

intervening change in controlling law. See id. at 7-9(b); see also United Nat’l

Insurance Co. v. Spectrum Worldwide, Inc., 555 F.3d 772, 780 (9th Cir. 2009).

The Horners presented no proof of any of these.

      AFFIRMED.




                                           3